Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed 10/15/2020 is acknowledged. Claims 1-10 and 12 are amended. 
Claims 1-16 are pending and have been examined, of which claims 1, 6 and 12 are independent.

Claim Rejections/Objections Withdrawn
In view of the amendment filed, the following rejections/objections are withdrawn.

Claim objections for claims 4 and 9 have been withdrawn. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-6, 8-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2015/0029296) in view of Terpstra et al. (US 2013/0343232) 

Regarding claim 1, Ni teaches a method for managing a communication of a first terminal device to a second terminal device (call flow for a multimedia call from a caller 205-1, with a WebRTC component and a non-WebRTC component, to a callee with a WebRTC component and a non-WebRTC component, fig 11-12, para , the method, performed by the first terminal device (user device 205-1, fig 11-12), comprising: 
determining, based on a status of an activity (voice call request is outputted, step 1205, fig 12, para 70), when the first terminal device executes a voice call to the second terminal device over a public-switched telephone network (voice call request is outputted to establish a voice call, step 1205, and based on the voice call request, the WebRTC component is triggered, fig 12, Para 70); and 
in response to a determination that the first terminal device executes the voice call to the second terminal device over the public-switched telephone network (when voice call request is outputted to establish a voice call to establish PSTN call with PSTN terminal, step 1205-1210, the WebRTC component is triggered, fig 12, Para 70), inactivating a voice portion of the communication session over the communication network implementing the IP-based communication (WebRTC component of user device establishes the call and channels for WebRTC multimedia call with user 205-2, 1215 onwards, fig 12, para 70; the fig 12 shows the multimedia portion for WebRTC and voice portion for PSTN; further, para 49 refers to fig 4, and considers the multimedia (video) portion being without voice portion for WebRTC communication). 
 
Ni reference teaches the WebRTC multimedia call session from user with WebRTC device to start voice call session with PSTN device and multimedia call session with WebRTC device, associated with same user. Ni further teaches that the voice call request from user device 205-1 triggers the WebRTC component of user device 

Further, Terpstra teaches the method, performed by the first terminal device in response to a receipt of an indication that a communication session is to be established to the second terminal device over a communication network implementing IP-based communication (user in the client domain 110 initiates a web conference and indicates desire to participate in a web conference, fig 2, Para 22-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-media call emergency call system for communicating voice portion and multimedia portion for multimedia call as taught by Ni with receipt of indication to establish the web conference session as taught by Terpstra for the benefit of providing integrated web conference based on user preferences as taught by Terpstra in para 32.

 Regarding claim 6, Ni teaches a terminal device (device 1400, fig 14, fig 14 is block diagram of devices in fig 1-5, 9-13, para 76; user device with voice and WebRTC components, fig 11-12) comprising: 
at least one processor (processor 1420, fig 14); 
at least one memory including computer program code (memory 1430 including instructions, fig 14, Para 80); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the terminal device to (device 1400 performs operations relating to processes in response to processor 1420 executing software instructions stored in computer readable medium, such as memory 1430, Para 80): 
determine, based on a status of an activity (voice call request is outputted, step 1205, fig 12, para 70), when the terminal device executes a voice call to the other terminal device over a public-switched telephone network (voice call request is outputted to establish a voice call, step 1205, and based on the voice call request, the WebRTC component is triggered, fig 12, Para 70); and 
inactivate, in response to a determination that the terminal device executes the voice call to the other terminal device over the public-switched telephone network (when voice call request is outputted to establish a voice call to establish PSTN call with PSTN terminal, step 1205-1210, the WebRTC component is triggered, fig 12, Para 70), a voice portion of the communication session over the communication network implementing the IP-based communication (WebRTC component of user device establishes the call and channels for WebRTC multimedia call with user 205-2, 1215 onwards, fig 12, para 70; the fig 12 shows the multimedia portion for WebRTC and voice portion for PSTN; further, para 49 refers to fig 4, and considers the multimedia (video) portion being without voice portion for WebRTC communication). 



Further, Terpstra teaches the terminal device, in response to a receipt of an indication that a communication session is to be established to another terminal device over a communication network implementing IP-based communication to perform steps (user in the client domain 110 initiates a web conference and indicates desire to participate in a web conference, fig 2, Para 22-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-media call emergency call system for communicating voice portion and multimedia portion for multimedia call as taught by Ni with receipt of indication to establish the web conference session as taught by Terpstra for the benefit of providing integrated web conference based on user preferences as taught by Terpstra in para 32.

Regarding claim 12, Ni teaches a system for managing a communication of a terminal device (multimedia call communication system, fig 11-12), the system comprising: 
a first terminal device (caller device user 205-1, Para 70); and 
a second terminal device (callee device, Para 70), 
wherein the first terminal device (caller device user 205-1, Para 70) is configured to: 
determine, based on a status of an activity (voice call request is outputted, step 1205, fig 12, para 70), when a voice call over a public-switched telephone network is executed to the second terminal device (voice call request is outputted to establish a voice call, step 1205, and based on the voice call request, the WebRTC component is triggered, fig 12, Para 70); and 
inactivate, in response to a determination that the voice call is executed to the second terminal device over the public-switched telephone network (when voice call request is outputted to establish a voice call to establish PSTN call with PSTN terminal, step 1205-1210, the WebRTC component is triggered, fig 12, Para 70), a voice portion of the communication session over the communication network implementing the IP-based communication (WebRTC component of user device establishes the call and channels for WebRTC multimedia call with user 205-2, 1215 onwards, fig 12, para 70; the fig 12 shows the multimedia portion for WebRTC and voice portion for PSTN; further, para 49 refers to fig 4, and considers the multimedia (video) portion being without voice portion for WebRTC communication). 

Ni reference teaches the WebRTC multimedia call session from user with WebRTC device to start voice call session with PSTN device and multimedia call session with 

Further, Terpstra teaches the first terminal device performs steps in response to a receipt of an indication that a communication session is to be established to the second terminal device over a communication network implementing IP-based communication (user in the client domain 110 initiates a web conference and indicates desire to participate in a web conference, fig 2, Para 22-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-media call emergency call system for communicating voice portion and multimedia portion for multimedia call as taught by Ni with receipt of indication to establish the web conference session as taught by Terpstra for the benefit of providing integrated web conference based on user preferences as taught by Terpstra in para 32.

 Regarding claim 3 and 8, Ni further teaches wherein the inactivating the voice portion of the communication session over the communication network implementing the IP based communication (WebRTC-IMS gateway splits WebRTC call into voice portion and multimedia portion; and outputs multimedia portion of the multimedia communication 715 to WebRTC portal server, fig 4, 7, 9; comprises disabling a voice channel in the communication session (for multimedia call being split into PSTN call and multimedia call, as shown in fig 9-10, splitting the multimedia portion without including voice potion as described in para 49 is considered as disabling a voice channel in the communication session (WebRTC call session from user device 205-1)). 

Regarding claim 4 and 9, Ni fails to teach, but Terpstra further teaches wherein the determining when the first terminal device executes the voice call over the public switched telephone network (if the user chooses not to invoke the VOIP client, even if the VOIP client is enabled, the user relies on the conventional PSTN dial in dial out call methods to receive audio portion of the web conference, Para 26; user informs web-client the desire to use the VOIP client or not even if the VOIP client is enabled (step 309), or mute the conference sound (step 310), fig 3, para 32) is performed by inquiring the status of the activity of at least one component in the first terminal device (the user selects user preference to use VOIP or not through user interface, para 32, 26; the input is considered from user interface component). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-media call emergency call system for communicating voice portion and multimedia portion for multimedia call as taught by Ni with receipt of indication to establish the web 

Regarding claim 5 and 10, Ni further teaches wherein the communication session is established with a web real-time communication (webRTC) technology (fig 9-13 show the devices and call sessions including WebRTC technology). 

Regarding claim 11, Ni in view of Terpstra teaches the method of claim 1 as described above. 

Ni further teaches a non-transitory, computer-readable medium (memory 1430, fig 14) on which is stored a computer program for managing a communication of a terminal device, and which, when executed by at least one processor, cause the terminal device to perform the method according to claim 1 (fig 14 is block diagram of devices in fig 1-5, 9-13, para 76; device 1400 performs operations relating to processes in response to processor 1420 executing software instructions stored in computer readable medium, such as memory 1430, Para 80). 

 Regarding claim 14, Ni in view of Terpstra teaches the method of claim 3 as described above.

Ni further teaches a non-transitory, computer-readable medium (memory 1430, fig 14) on which is stored a computer program for managing a communication of a terminal device, and which, when executed by at least one processor, cause the terminal device to perform the method according to claim 3 (fig 14 is block diagram of devices in fig 1-5, 9-13, para 76; device 1400 performs operations relating to processes in response to processor 1420 executing software instructions stored in computer readable medium, such as memory 1430, Para 80). 

 Regarding claim 15, Ni in view of Terpstra teaches the method of claim 4 as described above.

Ni further teaches a non-transitory, computer-readable medium (memory 1430, fig 14) on which is stored a computer program for managing a communication of a terminal device, and which, when executed by at least one processor, cause the terminal device to perform the method according to claim 4 (fig 14 is block diagram of devices in fig 1-5, 9-13, para 76; device 1400 performs operations relating to processes in response to processor 1420 executing software instructions stored in computer readable medium, such as memory 1430, Para 80). 

Regarding claim 16, Ni in view of Terpstra teaches the method of claim 5 as described above. 

Ni further teaches a non-transitory, computer-readable medium (memory 1430, fig 14) on which is stored a computer program for managing a communication of a terminal device, and which, when executed by at least one processor, cause the terminal device to perform the method according to claim 5 (fig 14 is .


Claims 2, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2015/0029296) in view of Terpstra et al. (US 2013/0343232) in further view of Chen et al. (US 2005/0152338) 

 Regarding claim 2 and 7, Ni in view of Terpstra teaches the limitation of claim 1. 

Terpstra further teaches in step 309-310 of fig 3, and para 26, 32, that user determines to use PSTN or VOIP client for audio portion of web-conference and determines if the conference sound to be muted. However, the reference does not specify to mute conference sound of VOIP when the PSTN is active. 

Further, Chen teaches, wherein the inactivating of the voice portion of the communication session over the communication network implementing the IP-based communication comprises muting a voice channel in the communication session (the PSTN call is received and answered at the call routing device 108 when system is currently using VOIP call, the VOIP call is placed on hold by muting the VOIP call at the computer 110 and the PSTN call is established, Para 63-64, fig 9b). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 13, Ni in view of Terpstra in further view of Chen teaches the method of claim 2 as described above. 

Ni further teaches a non-transitory, computer-readable medium (memory 1430, fig 14) on which is stored a computer program for managing a communication of a terminal device, and which, when executed by at least one processor, cause the terminal device to perform the method according to claim 2 (fig 14 is block diagram of devices in fig 1-5, 9-13, para 76; device 1400 performs operations relating to processes in response to processor 1420 executing software instructions stored in computer readable medium, such as memory 1430, Para 80). 


Response to Arguments
Applicant’s arguments with respect to cited references not teaching the limitations of amended claim 1 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection (The examiner notes that the second reference Terpstra et al. (US 2013/0343232) is different from reference used in previous office action).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        1/15/2021